F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           SEP 22 1998
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CORINE WARE,

                Plaintiff-Appellant,

    v.                                                   No. 97-8093
                                                    (D.C. No. 96-CV-299-J)
    WYOMING BOARD OF LAW                                   (D. Wyo.)
    EXAMINERS,                                        (973 F. Supp. 1339)

                Defendant-Appellee.




                             ORDER AND JUDGMENT          *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff appeals from a judgment of the United States District Court for the

District of Wyoming granting summary judgment to defendant and denying

plaintiff’s motion for summary judgment in her action alleging violations of the

Americans With Disabilities Act, certain civil rights statutes, and the

Constitution. See Ware v. Wyoming Bd. of Law Exam’rs         , 973 F. Supp. 1339 (D.

Wyo. 1997). We have jurisdiction under 28 U.S.C. § 1291.

       “We review the district court’s grant of summary judgment de novo,

applying the same standard used by the district court under Fed. R. Civ. P. 56(c).”

Novell, Inc. v. Federal Ins. Co.   , 141 F.3d 983, 985 (10th Cir. 1998). Based on

our review of the record, we discern no error in the district court’s judgment. We

therefore affirm for substantially the reasons stated by the district court in its

order of August 5, 1997.

       AFFIRMED. The mandate shall issue forthwith.



                                                      Entered for the Court



                                                      Paul J. Kelly, Jr.
                                                      Circuit Judge




                                            -2-